OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Defendant was indicted by a grand jury, a sexual assault evidence kit was taken from the victim, and County Court’s order directing defendant to provide a DNA sample was authorized by statute (CPL 240.40 [2] [b] [v]). Accordingly, County Court did not err in granting the People’s application directing defendant to provide a buccal swab for testing.
Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.